Appeal by the defendant from a judgment of the Supreme Court, Queens County (Katz, J.), rendered April 17, 1997, convicting him of murder in the second degree, assault in the second degree, and reckless endangerment in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant failed to preserve for appellate review his contention that the People’s evidence was insufficient to establish the physical injury element of assault in the second degree (see, Penal Law § 120.05 [2]). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80). Thompson, J. P., Krausman, Goldstein and Luciano, JJ., concur.